EXHIBIT 10.72

 

INDEPENDENT CONTRACTOR AGREEMENT

(Dr. James G. Ricketts)

 

This INDEPENDENT CONTRACTOR AGREEMENT (the "Agreement") is made and entered into
as of this 18th day of May 2016 (the "Effective Date"), by and between ELITE
DATA SERVICES INC., a Florida Corporation ("Company"), and DR. JAMES G.
RICKETTS, an individual (the "Contractor").

 

1. Engagement. Subject to the terms and conditions of this Agreement, the
Company hereby engages the Contractor to perform the services set forth herein,
and Contractor hereby accepts such engagement.

 

2. Duties, Term, and Compensation. Contractor's duties, term of engagement,
compensation and provisions for payment thereof shall be as set forth in
Schedule I, which may be amended in writing from time to time in accordance with
Section 22 hereof, or supplemented with subsequent payments for services to be
rendered by Contractor and agreed to by the Company, and which collectively are
hereby incorporated by reference. During the term of this Agreement, Contractor
shall devote as much of its productive time, energy and abilities to the
performance of its duties hereunder as is necessary to perform the required
duties in a timely and productive manner. The Contractor is expressly free to
perform services for other parties while performing services for the Company.

 

3. Expenses. During the term of this Agreement, Contractor shall bill and the
Company shall reimburse Contractor for all reasonable and out-of-pocket expenses
incurred in connection with the performance of the duties hereunder, such
expenditures shall be approved by the Company in writing prior to being incurred
by the Contractor.

 

4. Written Reports. The Company may periodically request progress reports be
provided by Contractor. The reports shall be written and in such form as is
reasonably requested by the Company.

 

5. Independent Contractor. This Agreement shall not render the Contractor or any
of its affiliates, an officer, director, employee, partner, agent of, or partner
in a joint venture with the Company for any purpose, unless otherwise agreed to
in writing by Company. The Contractor is and will remain an independent
contractor, as defined in Internal Revenue Service Publication 15-A, in its
relationship to the Company. The Company shall not be responsible for any
withholding taxes with respect to the Contractor's compensation hereunder. The
Contractor shall have no claim against the Company hereunder or otherwise for
vacation pay, sick leave, retirement benefits, social security, worker's
compensation, health or disability benefits, unemployment insurance benefits, or
employee benefits of any kind.

 

6. Inventions. Except as otherwise agreed to by the Company in writing, any and
all writings, inventions, discoveries, formulations, improvements, processes,
procedures, techniques, developments and innovations which Contractor makes,
conceives, discovers or develops, either solely or jointly with any other person
or persons, whether or not during working hours and whether or not at the
request or upon the suggestion of the Company or any of its affiliates, which
relate to or are useful in connection with the specific products manufactured
and sold by the Company, at any time during the term of this Agreement, shall be
the sole and exclusive property of the Company. Contractor shall make full
disclosure to the Company of all such writings, inventions, discoveries,
formulations, improvements, processes, procedures, techniques, developments and
innovations and shall, at the Company's request, do everything necessary or
desirable to vest the absolute title thereto in the Company. Any and all
writings, inventions, discoveries, formulations, improvements, processes,
procedures, techniques, developments and innovations which Contractor has made,
conceived, discovered or developed, either solely or jointly with any other
person or persons, prior to the commencement of this Agreement and utilized by
Contractor in rendering its duties to the Company are hereby licensed to the
Company for use in its operations and for an infinite duration. This license is
non-exclusive, and may be assigned without the Contractor's prior written
approval by the Company to an affiliate of the Company.

 

 -1-

 

 

7. Confidentiality. Contractor acknowledges that during the performance of its
duties and obligations pursuant to this Agreement, Contractor may receive, learn
or otherwise become aware of information regarding the Company including without
limitation its business methods, strategies, policies, procedures, techniques,
research, historical or projected financial information, budgets, trade secrets,
or any other confidential information of or relating to or dealing with the
business operations, activities or strategies of the Company ("Confidential
Information"). Contractor shall not use, disclose or communicate any of
Confidential Information other than for the purpose of fulfilling Contractor's
duties and obligations under this Agreement. Contractor shall not disclose or
communicate Confidential Information, except to those individuals or entities
who are directly involved in Contractor's performance under this Agreement, each
of such individuals or entities having first agreed, in writing, to be bound by
the provisions of this paragraph. All memoranda, notes, lists, records, files
documents and other papers and like items (and all copies, extracts and
summaries thereof) made or compiled by Contractor or made available to
Contractor containing Confidential Information or concerning the business of the
Company shall be the Company's property and shall be returned to the Company
promptly upon termination of this Agreement or at any other time upon request by
the Company. Confidential Information shall not include information (i) known to
or owned by Contractor prior to the date of this Agreement, (ii) developed by
Contractor independent of the Company, (iii) that was at the time of disclosure
to Contractor or thereafter became public acknowledge through no fault or
omission of Contractor; or, (iv) was lawfully obtained by Contractor from a
third party under no obligation of confidentiality to the Company. For purposes
of this paragraph, the term "Contractor" includes without limitation the
Contractor and its subsidiaries and their respective officers, directors,
employees, consultants, advisors, agents, contractors and subcontractors.

 

8. Non-Solicitation. For a period of twelve (12) months following the
termination of this Agreement, the Contractor shall not, for its own benefit or
the benefit of any third party, directly or indirectly, induce or attempt to
influence any current, former or prospective employee, consultant, contractor,
customer, independent contractor, vendor or supplier of the Company or any of
its affiliates to terminate, diminish, or not establish an employment or other
relationship with the Company or any of its affiliates.

 

9. Right to Injunction. The parties hereto acknowledge that the services to be
rendered by the Contractor under this Agreement and the rights and privileges
granted to the Company under the Agreement are of a special, unique, unusual,
and extraordinary character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated by damages in any action at law,
and the breach by the Contractor of any of the provisions of this Agreement will
cause the Company irreparable injury and damage. The Contractor expressly agrees
that the Company shall be entitled to injunctive and other equitable relief in
the event of, or to prevent, a breach of any provision of this Agreement by the
Contractor. Resort to such equitable relief, however, shall not be construed to
be a waiver of any other rights or remedies that the Company may have for
damages or otherwise. The various rights and remedies of the Company under this
Agreement or otherwise shall be construed to be cumulative, and no one of them
shall be exclusive of any other or of any right or remedy allowed by law.

 

 -2-

 

 

10. Termination. The Company may terminate this Agreement at any time by thirty
(30) days' written notice to the Contractor; provided, however, that this
Agreement shall terminate immediately upon written notification to the
Contractor in the event of Contractor's termination for "Cause." In the event
that the Company terminates this Agreement without Cause, Contractor shall
continue to receive the payments defined in Schedule I hereto, for period ninety
(90) days after the date of termination. Notwithstanding Company's termination
rights herein, Contractor may terminate this Agreement at any time by sixty (60)
days' written notice to the Company, however, Contractor shall not be entitled
to receive any payments beyond the date of termination.

 

11. Termination by Company for Cause. Termination for any of these events shall
constitute termination for "Cause":

 

11.1 if the Contractor is convicted of, or enters a plea of nolo contendere (or
similar plea) with respect to, any crime or offense, fails or refuses to comply
with Company rules, policies, procedures or plan, approved and effective at such
time, or express direction of the Company's Board of Directors, commits any act
of fraud, personal dishonesty or misappropriation relating to or involving the
Company, materially breaches or neglects the any provision of this Agreement,
including if Contractor performs its duties in an incompetent manner as may be
determined by the Board of Directors in its sole discretion.

 

11.2 if a majority of the unaffiliated directors, if any, determines that the
Contractor has violated this Agreement in any respect and, after notice of such
violation, the Contractor has failed to cure such violation within 30 days; or

 

11.3 there is entered an order for relief or similar decree or order with
respect to the Contractor by a court having competent jurisdiction in an
involuntary case under the federal bankruptcy laws as now or hereafter
constituted or under any applicable federal or provincial bankruptcy, insolvency
or other similar laws; or the Contractor:

 



11.3.1

ceases, or admits in writing its inability, to pay its debts as they become due
and payable, or makes a general assignment for the benefit of, or enters into
any composition or arrangement with, creditors;

11.3.2

applies for, or consents, by admission of material allegations of a petition or
otherwise, to the appointment of a receiver, trustee, assignee, custodian,
liquidator or sequestrator, or other similar official, of the Contractor or of
any substantial part of its properties or assets, or authorizes such an
application or consent, or proceedings seeking such appointment are commenced
without such authorization, consent or application against the Contractor and
continue undismissed for 60 days;

11.3.3

authorizes or files a voluntary petition in bankruptcy, or applies for or
consents, by admission of material allegations of a petition or otherwise, to
the application of any bankruptcy, reorganization, arrangement, readjustment of
debt, insolvency, dissolution, liquidation or other similar law of any
jurisdiction, or authorizes such application or consent, or proceedings to such
end are instituted against the Contractor without such authorization,
application or consent and are approved as properly instituted and remain
undismissed for 60 days or result in adjudication of bankruptcy or insolvency;
or

11.3.4

permits or suffers all or any substantial part of its assets to be sequestered
or attached by court order and the order remains undismissed for 60 days. If any
of the events specified above shall occur, the Contractor shall give prompt
written notice thereof to the Board of Directors upon the happening of such
event.



 

 -3-

 

 

11.4 Contractor or any of its affiliates engages in the unauthorized disclosure
of Confidential Information and/or provides services for any other client,
company or organization other than Company.

 

12. Action Upon Termination. From and after the effective date of termination of
this Agreement, except as otherwise specified herein, the Contractor shall not
be entitled to compensation for further services, other than reimbursement of
appropriately documented and approved expenses incurred by Contractor before the
termination of this Agreement, to the extent that Contractor would have been
entitled to such reimbursement but for the termination of this Agreement.

 

13. Representations and Warranties.

 

13.1 The Company represents and warrants to the Contractor as follows:

 



13.1.1

The Company is duly organized, validly existing and in good standing under the
laws of Florida, has the power to transact the business in which it is now
engaged and is duly qualified and in good standing under the laws of each
jurisdiction where the conduct of its business requires such qualification,
except for failures to be so qualified, authorized or licensed that could not in
the aggregate have a material adverse effect on the business operations, assets
or financial condition of the Company and its subsidiaries, taken as a whole.
The Company does not do business under any fictitious business name.

13.1.2

The Company has the power and authority to execute, deliver and perform this
Agreement and all obligations required and have taken all necessary actions to
authorize this Agreement and the execution, delivery and performance of this
Agreement and all obligations required. Except as shall have been obtained, no
consent of any other person including, without limitation, stockholders and
creditors of the Company, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by the Company in connection with this
Agreement or the execution, delivery, performance, validity or enforceability of
this Agreement and all obligations required. This Agreement has been, and each
instrument or document required will be, executed and delivered by a duly
authorized officer of the Company, and this Agreement constitutes, and each
instrument or document required when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

13.1.3

The execution, delivery and performance of this Agreement and the documents or
instruments required will not violate any provision of any existing law or
regulation binding on the Company, or any order, judgment, award or decree of
any court, arbitrator or governmental authority binding on the Company, or the
governing instruments of, or any securities issued by, the Company or of any
mortgage, indenture, lease, contract or other Agreement, instrument or
undertaking to which the Company is a party or by which the Company or any of
its assets may be bound, the violation of which would have a material adverse
effect on the business operations, assets or financial condition of the Company
and its subsidiaries, taken as a whole, and will not result in, or require, the
creation or imposition of any lien on any of its property, assets or revenues
pursuant to the provisions of any such mortgage, indenture, lease, contract or
other agreement, instrument or undertakings.



 

 -4-

 

 

13.2 The Contractor represents and warrants to the Company that:

 



13.2.1

The Contractor is duly organized and/or domiciled, validly existing and in good
standing under the laws of Arizona, has the corporate or individual power to
transact the business in which it is now engaged and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where the
conduct of its business requires such qualification, except for failures to be
so qualified, authorized or licensed that could not in the aggregate have a
material adverse effect on the business operations, assets or financial
condition of the Contractor, taken as a whole. The Contractor does not do
business under any fictitious business name.

13.2.2

The Contractor has the corporate or individual power and authority to execute,
deliver and perform this Agreement and all obligations required and has taken
all necessary corporate action to authorize this Agreement and the execution,
delivery and performance of this Agreement and all obligations required. Except
as shall have been obtained, no consent of any other person including, without
limitation, creditors of the Contractor, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Contractor in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and all obligations required. This Agreement
has been and each instrument or document required will be executed and delivered
by a duly authorized officer of the Contractor, and this Agreement constitutes,
and each instrument or document required when executed and delivered will
constitute, the legally valid and binding obligation of the Contractor
enforceable against the Contractor in accordance with its terms.

13.2.3

The execution, delivery and performance of this Agreement and the documents or
instruments required, will not violate any provision of any existing law or
regulation binding on the Contractor, or any order, judgment, award or decree of
any court, arbitrator or governmental authority binding on the Contractor, or
the governing instruments of, or any securities issued by, the Contractor or of
any mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Contractor is a party or by which the Contractor or any
of its assets may be bound, the violation of which would have a material adverse
effect on the business operations, assets, or financial condition of the
Contractor and its subsidiaries, taken as a whole, and will not result in, or
require, the creation or imposition of any lien on any of its property, assets
or revenues pursuant to the provisions of any such mortgage indenture, lease,
contract or other agreement, instrument or undertaking.

13.2.4

In rendering its duties under this Agreement, the Contractor shall not utilize
any invention, discovery, development, improvement, innovation, or trade secret
in which it does not, or the Company does not, have a proprietary interest.



 

14. Merger. This Agreement shall not be terminated by the merger or
consolidation of the Company into or with any other entity.

 

 -5-

 

 

15. Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective successors, heirs, personal
representatives, and permitted assigns.

 

16. Choice of Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.

 

17. Arbitration. Any controversies arising out of the terms of this Agreement or
its interpretation shall be settled in Orange County, Florida in accordance with
the rules of the American Arbitration Association, and the judgment upon award
may be entered in any court having jurisdiction thereof.

 

18. Headings. Section headings are not to be considered a part of this Agreement
and are not intended to be a full and accurate description of the contents
hereof.

 

19. Assignment. Neither the Company nor the Contractor shall assign any of its
rights under this Agreement, or delegate the performance of any of its duties
hereunder, without the prior written consent of both parties.

 

20. Notices. Any and all notices, demands, or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited in
the United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice or demand is served personally, notice shall be deemed
constructively made at the time of such personal service. If such notice, demand
or other communication is given by mail, such notice shall be conclusively
deemed given five days after deposit thereof in the United States mail addressed
to the party to whom such notice, demand or other communication is to be given
as follows:

 



If to the Company:

 

If to the Contractor:

 

 

 

Elite Data Services Inc.

 

Dr. James G. Ricketts

4447 N. Central Expwy., Ste.
110-135_______________________________________________Dallas, TX
75205_______________________________________________Attn: Chief Executive
OfficerTel: (972) 885-3981Tel: (______ )
____________________________________Email: corp@edscompanies.com_Email:
__________________________________________



 

 -6-

 

 

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

 

21. Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by each
party or, in the case of a waiver, by the party against whom enforcement of any
such waiver is sought. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party will be deemed to constitute a waiver
by the party taking such action, or compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach.

 

22. Entire Understanding. This Agreement represents the entire agreement of the
parties hereto with respect to the matters contemplated hereby, and there are no
written or oral representations, warranties, understandings or agreements with
respect hereto, except as expressly set forth herein.

 

23. Unenforceability of Provisions. If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired hereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

24. Counterparts. This Agreement may be executed via facsimile in one or more
counterparts and transmitted via facsimile or PDF, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. When counterparts of copies have been executed by all parties, they
shall have the same effect as if the signatures to each counterpart or copy were
upon the same document and copies of such documents shall be deemed valid as
originals.

 

[Signatures Follow On Next Page]



 



 -7-

 

 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above.

 



COMPANY

ELITE DATA SERVICES INC.

A Florida Corporation

By:

/s/ Charles Rimlinger

Charles Rimlinger, Chief Executive Officer

CONTRACTOR

By:

/s/ Dr. James G. Ricketts

Dr. James G. Ricketts, Individually



 

 -8-

 

 

SCHEDULE  I

 

DUTIES, TERM, AND COMPENSATION

 

1. DUTIES. The Company has engaged the Contractor perform services related to
overseeing and managing the development and execution of the Company's long-term
strategy with a view to creating shareholder value in the capacity of Chairman.

 

The principal role of the Chairman of the Board is to manage and to provide
leadership to the Board of Directors of the Company. The Chairman is accountable
to the Board and acts as a direct liaison between the Board and the management
of the Company, through the Chief Executive Officer ("CEO"). The Chairman acts
as the communicator for Board decisions where appropriate.

 

The concept of separation of the role of the Chairman from that of the CEO
implies that the Chairman should be independent from management and free from
any interest and any business or other relationship which could interfere with
the Chairman's independent judgment other than interests resulting from Company
shareholdings and remuneration.

 

More specifically, the duties and responsibilities of the Chairman are as
follows:

 

 

·

to act as a liaison between management and the Board;

 

·

to provide independent advice and counsel to the CEO;

 

·

to keep abreast generally of the activities of the Company and its management;

 

·

to ensure that the Directors are properly informed and that sufficient
information is provided to enable the Directors to form appropriate judgments;

 

·

in concert with the CEO, to develop and set the agendas for meetings of the
Board;

 

·

to act as Chair at meetings of the Board;

 

·

to recommend an annual schedule of the date, time and location of Board and
Committee meetings;

 

·

to review and sign minutes of Board meetings;

 

·

to sit on other Committees of the Board where appropriate as determined by the
Board;

 

·

to call special meetings of the Board where appropriate;

 

·

in concert with the CEO, to determine the date, time and location of the annual
meeting of shareholders and to develop the agenda for the meeting;

 

·

to act as Chair at meetings of shareholders;

 

 -9-

 

 

 

·

to recommend to the Board, after consultation with the Directors, management and
the Governance and Nominating Committee, the appointment of members of the
Committees of the Board;

 

·

to assess and make recommendations to the Board annually regarding the
effectiveness of the Board as a whole, the Committees of the Board and
individual Directors;

 

·

to ensure that regularly, upon completion of the ordinary business of a meeting
of the Board, the Directors hold discussions without management present.

 

The Board of Directors reserve the right to amend the Duties and
Responsibilities set forth in this Schedule I, from time to time, during the
Initial Term of this Agreement, as deemed necessary.

 

2. TERM. The term of this Agreement shall begin as of the date hereof
("Effective Date") and shall end on the first anniversary date (the "Initial
Term") following the Effective Date unless terminated earlier as provided in
this Agreement. Following expiration of the Initial Term, this Agreement shall
continue for three (3) successive one (1) year term unless either party shall
notify the other at least thirty (30) days prior to the end of the then term
that such party is terminating this Agreement.

 

3. COMPENSATION.

 

3.1 Salary. Subject to the terms of this Agreement, as compensation for
Contractor's services, the Company shall pay Contractor a monthly fee in cash
equal to Five Thousand Dollars (USD $5,000.00) for the Initial Term and Ten
Thousand Dollars (USD $10,000.00) for subsequent terms, unless otherwise agreed
to in writing by the Board of Directors, to be paid on the 1st business day of
each month, starting on the date of execution of this Agreement. In the event
one or more payments to the Consultant is not made within thirty (30) business
days of the due date, then Consultant may elect in writing to require the
Company to make such payment in the form of shares of restricted common stock of
the Company, pursuant to the terms and conditions of the Company's Stock Option
Plan then in effect. Any and all payments due and payable to Consultant in the
form of cash and/or stock compensation as set forth hereinabove shall be paid to
Consultant and/or assigns.

 

3.2 Stock Option Plan. The Company may, from time to time, enter into
supplemental agreements or memorandums in writing with Contractor for the award
and payment to Contractor of additional compensation, including increases in the
aforesaid salary, bonuses, or stock incentives upon such terms and conditions as
the Company shall deem to be in its best interest and in the event of the
execution by the Company of any such agreements or memoranda, the right of
Contractor to additional compensation or bonuses shall be determined in
accordance with applicable provisions thereof, subject, however, to the
provisions hereinafter set forth. The amount of any bonus or stock incentive may
be increased or decreased and the amount of any additional compensation to be
received by Contractor from the Company is within the sole and absolute
discretion of the Company's Board of Directors, pursuant the Company's Equity
Incentive Stock Plan (the "Stock Plan"), as approved as of August 27, 2015,
which gives the Company the right to grant certain stock awards or options to
employees, directors and/or consultants of the Company or any of its
subsidiaries.

 

3.3 Equity Grant. Due to the potential risks involved related to the duties of
the Contractor to be performed on behalf of the Company, and as an inducement to
enter into this Agreement, the Contractor and/or assigns shall be issued a total
of One Million (1,000,000) shares of Series B Preferred Stock of the Company
(the "Series B Preferred") at a per share price of $0.0001, pursuant to the
execution of a Subscription Agreement ("Subscription Agreement"), on the terms
and conditions substantially in the form annexed hereto as Exhibit A.


 

3.4 Expenses. In addition to the compensation described in Paragraph 3.1. above,
Contractor shall be entitled to reimbursement by the Company for all actual,
reasonable and direct expenses incurred by him in the performance of his duties
hereunder, provided such expenses (i) are business expenses that are properly
tax deductible for the Company (ii) were pre-approved by an appropriate officer
of the Company and (iii) were otherwise incurred in accordance with the policies
and procedures established by the Company from time to time. Contractor shall
provide the Company with written documentation of any expenses submitted for
reimbursement as required by Company policy and reimbursement for each item of
approved expense shall be made within a reasonable time.

 

4. OTHER ENGAGEMENT.

 

In addition to the duties and responsibilities of the Consultant as set forth in
Section 1 in this Schedule I, the Consultant (Dr. James G. Ricketts) has agreed
to the continuation of his appointment as a member of the Board of Directors of
the Company, pursuant to the execution of a Board Member Services Agreement
("Board Services Agreement"), on the terms and conditions substantially in the
form annexed hereto as Exhibit B.

 

 -10-

 

 

EXHIBIT A

 

SUBSCRIPTION AGREEMENT

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED OR THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE
FURTHER RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.

 

ANY NON-PUBLIC MATERIAL INFORMATION OBTAINED FROM THE COMPANY, IN CONNECTION
WITH THE COMPANY, THE SECURITIES, THIS SUBSCRIPTION AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT, IS CONFIDENTIAL. BY
ACCEPTING SUCH INFORMATION CONTAINED, THE RECIPIENT ACKNOWLEDGES ITS EXPRESS
AGREEMENT WITH ELITE DATA SERVICES INC. TO MAINTAIN IN CONFIDENCE SUCH
INFORMATION PURSUANT TO SECTION 8 OF THIS SUBSCRIPTION AGREEMENT. ELITE DATA
SERVICES INC. HAS CAUSED THESE MATERIALS TO BE DELIVERED TO YOU IN RELIANCE UPON
YOUR AGREEMENT TO MAINTAIN THE CONFIDENTIALITY OF THIS INFORMATION AND PURSUANT
TO REGULATION FD PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION.

 

THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

ELITE DATA SERVICES INC.

4447 N. Central Expressway

Suite 110-135

Dallas, TX 75205

 

Ladies and Gentlemen:

 

The undersigned understands that ELITE DATA SERVICES INC., a corporation
organized under the laws of Florida (the "Company"), is offering an aggregate of
1,000,000 shares of its Series B Preferred Stock (the "Preferred Stock"), par
value $0.0001 per share (the "Securities"), at a purchase price of $0.0001 per
share (the "Purchase Price") in a private placement. The undersigned further
understands that the offering is being made without registration of the
Securities under the Securities Act of 1933, as amended (the "Securities Act"),
or any securities law of any state of the United States or of any other
jurisdiction, and is being made in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the "Securities Act"), Rule 506 of Regulation D promulgated by the U.S.
Securities and Exchange Commission (the "SEC") under the Securities Act
("Regulation D").

 

1. Subscription. Subject to the terms and conditions hereof, the undersigned
hereby irrevocably subscribes for the Securities set forth in Appendix A hereto
for the aggregate purchase price set forth in Appendix A, which is payable as
described in Section 4 hereof. The undersigned acknowledges that the Securities
will be subject to restrictions on transfer as set forth in this subscription
agreement (the "Subscription Agreement").

 



 -11-

 



 

2. Acceptance of Subscription and Issuance of Securities. It is understood and
agreed that the Company shall have the sole right, at its complete discretion,
to accept or reject this subscription, in whole or in part, for any reason and
that the same shall be deemed to be accepted by the Company only when it is
signed by a duly authorized officer of the Company and delivered to the
undersigned at the Closing referred to in Section 3 hereof. Subscriptions need
not be accepted in the order received, and the Securities may be allocated among
subscribers. Notwithstanding anything in this Subscription Agreement to the
contrary, the Company shall have no obligation to issue any of the Securities to
any person who is a resident of a jurisdiction in which the issuance of
Securities to such person would constitute a violation of the securities, "blue
sky" or other similar laws of such jurisdiction (collectively referred to as the
"State Securities Laws").

 

3. The Closing. The closing of the purchase and sale of the Securities (the
"Closing") shall take place at such time and place as the Company may designate
by notice to the undersigned.

 

4. Payment for Securities. Payment for the Securities shall be received by the
Company from the undersigned by cashier's check or other means approved by the
Company at or prior to the Closing, in the amount as set forth in Appendix A
hereto. The Company shall deliver certificates representing the Securities to
the undersigned at the Closing bearing an appropriate legend referring to the
fact that the Securities were sold in reliance upon an exemption from
registration under the Securities Act.

 

5. Representations and Warranties of the Company. As of the Closing, the Company
represents and warrants that:

 

(a) The Company is duly formed and validly existing under the laws of Florida,
with full power and authority to conduct its business as it is currently being
conducted and to own its assets; and has secured any other authorizations,
approvals, permits and orders required by law for the conduct by the Company of
its business as it is currently being conducted, and is duly qualified to do
business and in good standing in each jurisdiction in which the failure to be so
qualified would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect on the Company. "Material Adverse Effect" means,
with respect to any person (including all natural persons, corporations,
business trusts, associations, companies, partnerships, joint ventures and other
entities), a material adverse effect on the business, financial condition,
operations, results of operations, assets, customer, supplier or employee
relations or future prospects of such person.

 

(b) The Company has all requisite authority and power, authorizations, consents
and approvals to enter into and deliver this Subscription Agreement and any
other certificate, agreement, document or instrument to be executed and
delivered by the Company in connection with the transactions contemplated hereby
and thereby and to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Subscription Agreement by the Company and the performance by
the Company of its obligations hereunder and thereunder and the consummation by
the Company of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Company. This Subscription
Agreement has been duly and validly authorized and approved, executed and
delivered by the Company.

 

(c) The Securities have been duly authorized and, when issued, delivered and
paid for in the manner set forth in this Subscription Agreement, will be validly
issued, fully paid and nonassessable.

 

6. Representations and Warranties of the Undersigned. The undersigned hereby
represents and warrants to and covenants with the Company that:

 

 -12-

 

 

(a) General.

 

(i) The undersigned has all requisite authority (and in the case of an
individual, the capacity) to purchase the Securities, enter into this
Subscription Agreement and to perform all the obligations required to be
performed by the undersigned hereunder, and such purchase will not contravene
any law, rule or regulation binding on the undersigned or any investment
guideline or restriction applicable to the undersigned.

 

(ii) The undersigned is a resident of, or a corporation or other entity with its
principal business address of the place set forth on the signature page hereto
and is not acquiring the Securities as a nominee or agent or otherwise for any
other person.

 

(iii) The undersigned will comply with all applicable laws and regulations in
effect in any jurisdiction in which the undersigned purchases or sells
Securities and obtain any consent, approval or permission required for such
purchases or sales under the laws and regulations of any jurisdiction to which
the undersigned is subject or in which the undersigned makes such purchases or
sales, and the Company shall have no responsibility therefore.

 

(iv) Neither the execution or delivery by the undersigned of this Subscription
Agreement to which the undersigned is a party, nor the consummation or
performance by the undersigned of the transactions contemplated hereby or
thereby will, directly or indirectly, (a) contravene, conflict with, or result
in a violation of any provision of the organizational documents of the
undersigned (if the undersigned is not a natural person); (b) contravene,
conflict with, constitute a default (or an event or condition which, with notice
or lapse of time or both, would constitute a default) under, or result in the
termination or acceleration of, any agreement or instrument to which the
undersigned is a party or by which the properties or assets of the undersigned
are bound; or (c) contravene, conflict with, result in any breach of, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, impair the rights of the undersigned under, or
alter the obligations of any person under, or create in any person the right to
terminate, amend, accelerate or cancel, or require any notice, report or other
filing (whether with a governmental authority or any other person) pursuant to,
or result in the creation of a lien on any of the assets or properties of the
undersigned under, any note, bond, mortgage, indenture, contract, lease,
license, permit, franchise or other instrument or obligation to which the
undersigned is a party or any of the undersigned's assets and properties are
bound or affected.

 

(v) There is no action pending against, or to the knowledge of the undersigned,
threatened against or affecting, the undersigned by any governmental authority
or other person with respect to the undersigned that challenges, or may have the
effect of preventing, delaying, making illegal, or otherwise interfering with,
any of the transactions contemplated by this Subscription Agreement.

 

(b) No Brokers or Finders. No person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against the undersigned
for any commission, fee or other compensation as a finder or broker, or in any
similar capacity, based upon arrangements made by or on behalf of the
undersigned and the undersigned will indemnify and hold the Company and its
affiliates harmless against any liability or expense arising out of, or in
connection with, any such claim.

 

 -13-

 

 

(c) Investment Representations. The undersigned severally, and not jointly,
hereby represents and warrants, solely with respect to itself and not any other
investor, to the Company as follows:

 

(i) Purchase Entirely for Own Account. The undersigned is acquiring such the
Securities proposed to be acquired hereunder for investment for its own account
and not with a view to the resale or distribution of any part thereof, and the
undersigned has no present intention of selling or otherwise distributing such
Securities, except in compliance with applicable securities laws.

 

(ii) Restricted Securities. The undersigned understands that the Securities are
characterized as "restricted securities" under the Securities Act inasmuch as
this Subscription Agreement contemplates that, if acquired by the shareholder
pursuant hereto, the Securities would be acquired in a transaction not involving
a public offering. The issuance of the Securities hereunder is being effected in
reliance upon an exemption from registration afforded Regulation D and/or
Regulation S. The undersigned further acknowledges that if the Securities are
issued to the undersigned in accordance with the provisions of this Subscription
Agreement, such Securities may not be resold without registration under the
Securities Act or the existence of an exemption therefrom. The undersigned
represents that he is familiar with Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act

 

(iii) Acknowledgment of Non-Registration. The undersigned understands and agrees
that the Securities to be issued pursuant to this Subscription Agreement have
not been registered under the Securities Act or the securities laws of any state
of the United States of America (the "U.S.").

 

(iv) Status. By its execution of this Subscription Agreement, the undersigned
represents and warrants to the Company as indicated on its signature page to
this Subscription Agreement, that the undersigned is, and will be at the
Closing, an Accredited Investor (as defined below). The undersigned understands
that the Securities are being offered and sold to the undersigned in reliance
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the undersigned set forth in this
Subscription Agreement, in order that the Company may determine the
applicability and availability of the exemptions from registration of the
Securities on which the Company is relying.

 

(v) Additional Representations and Warranties. The undersigned, severally and
not jointly, further represents and warrants to the Company as follows: (i) such
person qualifies as an Accredited Investor (as defined below); (ii) such person
consents to the placement of a legend on any certificate or other document
evidencing the Securities substantially in the form set forth in Section 6(d);
(iii) such person has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
person's or entity's interests in connection with the transactions contemplated
by this Subscription Agreement; (iv) such person has consulted, to the extent
that it has deemed necessary, with its tax, legal, accounting and financial
advisors concerning its investment in the Securities and can afford to bear such
risks for an indefinite period of time, including, without limitation, the risk
of losing its entire investment in the Securities; (v) such person has had
access to the SEC Reports; (vi) such person has been furnished during the course
of the transactions contemplated by this Agreement with all other public
information regarding the Company that such person has requested and all such
public information is sufficient for such person to evaluate the risks of
investing in the Securities; (vii) such person has been afforded the opportunity
to ask questions of and receive answers concerning the Company and the terms and
conditions of the issuance of the Securities; (viii) such person is not relying
on any representations and warranties concerning the Company made by the Company
or any officer, employee or agent of the Company, other than those contained in
this Subscription Agreement or the SEC Reports; (ix) such person will not sell
or otherwise transfer the Securities, unless either (A) the transfer of such
securities is registered under the Securities Act or (B) an exemption from
registration of such securities is available; (x) such person understands and
acknowledges that the Company is under no obligation to register the Securities
for sale under the Securities Act; (xi) such person understands and acknowledges
that the Securities have not been recommended by any federal or state securities
commission or regulatory authority, that the foregoing authorities have not
confirmed the accuracy or determined the adequacy of any information concerning
the Company that has been supplied to such person and that any representation to
the contrary is a criminal offense; and (xii) such person acknowledges that the
representations, warranties and agreements made by such person herein shall
survive the execution and delivery of this Subscription Agreement and the
purchase of the Securities. "Accredited Investor" has the meaning set forth in
Rule 501 under the Securities Act.

 

 -14-

 

 

(vi) Opinion. The undersigned will not transfer any or all of the undersigned's
Securities pursuant to Regulation D or absent an effective registration
statement under the Securities Act and applicable state securities law covering
the disposition of the undersigned's Securities, without first providing the
Company with an opinion of counsel (which counsel and opinion are reasonably
satisfactory to the Company) to the effect that such transfer will be made in
compliance with Regulation S or will be exempt from the registration and the
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable U.S. state securities laws

 

(vii) Consent. The undersigned understands and acknowledges that the Company may
refuse to transfer the Securities, unless the undersigned complies with Section
6(d) and any other restrictions on transferability set forth herein. The
undersigned consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Company's preferred stock in order to
implement the restrictions on transfer of the Securities.

 

(d) Stock Legends. The undersigned hereby agrees with the Company as follows:

 

(i) The certificates evidencing the Securities issued to the undersigned who is
Accredited Investors, and each certificate issued in transfer thereof, will bear
the following or similar legend:

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE
PROVISIONS HEREIN, IN THE SUBSCRIPTION AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING
PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED HEREIN, IN THE
SUBSCRIPTION AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.]


 

(i) Other Legends. The certificates representing such Securities, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any state corporate and
state securities law, or contract.

 

(ii) Residency; Foreign Securities Laws. The undersigned acknowledges that the
Company makes no representation or warranty that any Securities issued outside
of the U.S. have been offered or sold in compliance with the laws of the
jurisdiction into which such Securities were issued. The undersigned warrants to
the Company that no filing is required by the Company with any governmental
authority in the undersigned's jurisdiction in connection with the transactions
contemplated hereby. The undersigned has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with the acquisition of
the Securities or any use of this Subscription Agreement, including (i) the
legal requirements within its jurisdiction for the purchase of the Securities,
(ii) any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Securities. The undersigned's
acquisition of and payment for, and its continued ownership of the Securities,
will not violate any applicable securities or other laws of his, her or its
jurisdiction.

 

(e) Disclosure. No representation or warranty of the undersigned contained in
this Subscription Agreement and no statement or disclosure made by or on behalf
of the undersigned to the Company or any of its Subsidiaries pursuant to this
Subscription Agreement herein contains an untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading.

 

 -15-

 

 

(f) Non-reliance.

 

(i) The undersigned represents that it is not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Securities, it being understood
that information and explanations related to the terms and conditions of the
Securities and the other transaction documents shall not be considered
investment advice or a recommendation to purchase the Securities.

 

(ii) The undersigned confirms that the Company has not (A) given any guarantee
or representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) an of investment in
the Securities or (B) made any representation to the undersigned regarding the
legality of an investment in the Securities under applicable legal investment or
similar laws or regulations. In deciding to purchase the Securities, the
undersigned is not relying on the advice or recommendations of the Company and
the undersigned has made its own independent decision that the investment in the
Securities is suitable and appropriate for the undersigned.

 

7. Conditions to Obligation of the Undersigned and the Company.

 

(a) Conditions to Obligation of the Undersigned. The obligations of the
undersigned to enter into and perform their respective obligations under this
Subscription Agreement are subject, at the option of the undersigned, to the
fulfillment on or prior to the Closing of the following conditions, any one or
more of which may be waived by the undersigned in writing:

 

(i) The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects as of the Closing
(except to the extent such representations and warranties are specifically made
as of a particular date, in which case such representations and warranties shall
be true and correct as of such date);

 

(ii) No event, change or development shall exist or shall have occurred since
the date of this Agreement that has had or is reasonably likely to have a
Material Adverse Effect on the Company; and

 

(iii) The Company shall have duly executed and delivered to the undersigned this
Subscription Agreement.

 

(c) Conditions to Obligation of the Company. The obligations of the Company to
enter into and perform its obligations under this Subscription Agreement are
subject, at the option of the Company, to the fulfillment on or prior to the
Closing of the following conditions, any one or more of which may be waived by
the Company:

 

(i) The representations and warranties of the undersigned set forth in this
Subscription Agreement shall be true and correct in all material respects as of
the Closing (except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date); and

 

 -16-

 

 

(ii) The undersigned shall have executed this Subscription Agreement to which it
is a party and completed its investor questionnaire substantially in form
attached hereto as Exhibit A and delivered the same to the Company.

 

8. Confidentiality. The undersigned shall maintain in confidence, and will cause
their respective directors, officers, employees, agents, and advisors to
maintain in confidence, any written, oral, or other, non-public material
information obtained from the Company in connection with the Company, the
Securities, this Subscription Agreement or the transactions contemplated by this
Subscription Agreement, unless (a) such information becomes publicly available
through no fault of such Party, or (b) the furnishing or use of such information
is required by or necessary or appropriate in connection with legal proceedings.

 

9. Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

 

10. Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the undersigned without the prior written
consent of the other party.

 

11. Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.

 

12. Submission to Jurisdiction. With respect to any suit, action or proceeding
relating to any offers, purchases or sales of the Securities by the undersigned,
the undersigned irrevocably submits to the jurisdiction of the federal or state
courts located in the State of New York which submission shall be exclusive
unless none of such courts has lawful jurisdiction over such proceedings.

 

13. Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Florida.

 

14. Section and Other Headings. The section and other headings contained in this
Subscription Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Subscription Agreement.

  

15. Counterparts. This Subscription Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

16. Notices. All notices (including change of addresses) and other
communications provided for herein shall be in writing and shall be deemed to
have been duly given if delivered personally or sent by registered or certified
mail, return receipt requested, postage prepaid to the following addresses (or
such other address as either party shall have specified by notice in writing to
the other):

 

 -17-

 

 

If to the Company:

ELITE DATA SERVICES INC.

4447 N. Central Expressway

Suite 110-135

Dallas, TX 75205

Attn: Chief Executive Officer

Telephone No.: (972) 885-3981

Email: corp@edscompanies.com

 

17. Binding Effect. The provisions of this Subscription Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

18. Survival. All representations, warranties and covenants contained in this
Subscription Agreement shall survive (i) the acceptance of the subscription by
the Company and (ii) the death or disability of the undersigned.

 

19. Notification of Changes. The undersigned hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Securities pursuant to this Subscription Agreement which would
cause any representation, warranty, or covenant of the undersigned contained in
this Subscription Agreement to be false or incorrect.

 

20. Severability. If any term or provision of this Subscription Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Subscription Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

 -18-

 

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this 18th day of May, 2016.

 

PURCHASER (if an individual):

PURCHASER (if an entity):

 

By:

/s/ Dr. James G. Ricketts

 

Dr. James G. Ricketts

Legal Name of Entity

Individually

By:Name: Title:

Address:

 

Place of Domicile or Formation: Arizona, U.S.

 

Aggregate Subscription Amount: US$ 100.00

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 1,000,000 shares of its Series B Preferred Stock.

 

ELITE DATA SERVICES INC.

 

By:

/s/ Charles Rimlinger

Charles Rimlinger,

Chief Executive Officer

 



 -19-

 



 

APPENDIX A

 

CONSIDERATION TO BE DELIVERED

 

Securities to
Be Acquired

Purchase
Price

Aggregate Purchase
Price to be Paid

1,000,0000 shares of the Company's eries B Preferred Stock

US$ 0.0001 per share

US$ 100.00

 

 

 

 

 

 

 -20-

 

 

EXHIBIT A

 

INVESTOR QUESTIONNAIRE

 

See Attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 -21-

 

 

EXHIBIT B

 

BOARD MEMBER SERVICES AGREEMENT

 

ELITE DATA SERVICES INC.

(Dr. James G. Ricketts)

 

This Board of Directors Services Agreement (the "Agreement"), dated May 18,
2016, is entered into between ELITE DATA SERVICES INC., a Florida corporation
("the Company), and DR. JAMES G. RICKETTS, an individual with a principal place
of residence in Scottsdale, Arizona (the "Director").

 

WHEREAS, the Company desires to retain the services of Director for the benefit
of the Company and its stockholders; and

 

WHEREAS, Director desires to continue to serve on the Company's Board of
Directors for the period of time and subject to the terms and conditions set
forth herein;

 

NOW, THEREFORE, for consideration and as set forth herein, the parties hereto
agree as follows:

 

1. Board Duties. Director agrees to provide services to the Company as a member
of the Board of Directors. Director shall, for so long as he remains a member of
the Board of Directors, but in any case not less than one year from the date
hereof, meet with the Company upon written request, at dates and times mutually
agreeable to Director and the Company, to discuss any matter involving the
Company or its Subsidiaries, which involves or may involve issues of which
Director has knowledge and cooperate in the review, defense or prosecution of
such matters. Director acknowledges and agrees that the Company may rely upon
Director's expertise in business disciplines where Director has a deep
understanding with respect to the Company's business operations and that such
requests may require substantial additional time and efforts in addition to
Director's customary service as a member of the Board of Directors. Director
will notify the Company promptly if he is subpoenaed or otherwise served with
legal process in any matter involving the Company or its subsidiaries. Director
will notify the Company if any attorney who is not representing the Company
contacts or attempts to contact Director (other than Director's own legal
counsel) to obtain information that in any way relates to the Company or its
Subsidiaries, and Director will not discuss any of these matters with any such
attorney without first so notifying the Company and providing the Company with
an opportunity to have its attorney present during any meeting or conversation
with any such attorney.

 

2. Compensation. As compensation for the services provided herein, the Company
shall pay to Director a fee in an amount equal Ten Thousand Dollars (USD
$10,000), in the form of cash and/or equity, in the form of shares of restricted
common stock of the Company, pursuant to the terms and conditions of the
Company's Stock Option Plan effective as of August 27, 2015, at Company's sole
discretion, paid over a period of one year from the date hereof. Payments in
cash and/or equity shall be made to Director on a quarterly basis on the first
day of the month proceeding each quarter, unless otherwise mutually agreed to,
as long as Director continues to fulfill his duties and provide the services set
forth above. Director shall be entitled to receive any unpaid compensation
through the date of this Agreement, together with any other vested or un-vested
benefits in accordance with the terms of any applicable Company stock option
plans or arrangements.

 

 -22-

 

 

3. Benefits and Expenses. The Company currently offers no benefits to its Board
of Directors, however, if the Company decides to do so in the future, the
Company shall provide such benefits on the same terms as provided to the senior
executives of the Company for as long as Director continues to provide the
services contemplated hereby. The Company will reimburse Director for reasonable
business expenses incurred on behalf of the Company prior to the date hereof.
The Company shall also reimburse Director for reasonable out-of-pocket expenses
incurred in connection with discharging his duties as a Board member. Any
additional expenses shall be pre-approved by the CEO or CFO of the Company and
will be reimbursed subject to receiving reasonable substantiating documentation
relating to such expenses.

 

4. Mutual Non-Disparagement. Director and the Company mutually agree to forbear
from making, causing to be made, publishing, ratifying or endorsing any and all
disparaging remarks, derogatory statements or comments made to any party with
respect to either of them. Further, the parties hereto agree to forbear from
making any public or non-confidential statement with respect to the any claim or
complain against either party without the mutual consent of each of them, to be
given in advance of any such statement.

 

5. Cooperation. In the event of any claim or litigation against the Company
and/or Director based upon any alleged conduct, acts or omissions of Director
during the tenure of Director as an officer of the Company, whether known or
unknown, threatened or not as of the time of this writing, the Company will
cooperate with Director and provide to Director such information and documents
as are necessary and reasonably requested by Director or his counsel, subject to
restrictions imposed by federal or state securities laws or court order or
injunction. The Company shall cooperate in all respects to ensure that Director
has access any and all available insurance coverage and shall do nothing to
damage Director's status as an insured, and shall provide all necessary
information for Director to make or tender any claim under applicable coverage.

 

6. Indemnification. In order to induce Director to provide, or continue to
provide, services to the Company, the Company wishes to provide for the
indemnification of, and advancement of expenses to, Director to the maximum
extent permitted by law, on the terms and conditions set forth in the
Indemnification Agreement, attached thereto as Exhibit A.

 

7. Board of Directors Status of Director. Director's membership on the Company
Board of Directors shall not be disturbed for at least the greater of any period
of time: (a) specified in any other agreement or contract defining Director's
role as a member of the Board of Directors, (b) a period of three years from the
date hereof, (c) so long as Director owns, directly or indirectly, at least 10%
of the issued or outstanding equity stock in the Company, or (d) as otherwise
set forth in the Company by-laws. Membership on the Board shall require
adherence to board member conduct policies adopted by the board and enforced
equally upon all directors. Director may voluntarily resign his position on the
Board of Directors at any time and without penalty or liability of any kind,
subject to Section 2 above.

 

8. Confidentiality. Subject to exceptions mutually agreed upon by the parties to
this Agreement in advance and in writing, the terms and conditions of this
Agreement shall remain confidential and protected from disclosure except as
required by law in connection with any registration or filing, in relation to a
lawful subpoena, or as may be necessary for purposes of disclosure to
accountants, financial advisors or other experts, who shall be made aware of and
agree to be bound by the confidentiality provisions hereof.

 

9. Governing Law. This Agreement shall be governed by the law of the State of
Florida. In the event of any dispute regarding the performance or terms hereof,
the prevailing party in any litigation shall be entitled to an award of
reasonable attorneys' fees and costs of suit, together with any other relief
awarded hereunder or in accordance with governing law.

 

 -23-

 

 

IN WITNESS WHEREOF, the parties hereto enter into this Agreement as of the date
first set forth above.

 

COMPANY

DIRECTOR

ELITE DATA SERVICES INC.

By:

/s/ Charles Rimlinger

By:

/s/ Dr. James G. Ricketts

Charles Rimlinger

Dr. James G. Ricketts

Chief Executive Officer

Individually

 

 -24-

 

 

EXHIBIT A

 

Indemnification Agreement

 

ELITE DATA SERVICES INC.

 

This Indemnification Agreement (this "Agreement") is made as of May 18, 2016, by
and between ELITE DATA SERVICES INC., a Florida corporation (the "Company"), and
DR. JAMES G. RICKETTS ("Indemnitee").

 

RECITALS

 

The Company and Indemnitee recognize the increasing difficulty in obtaining
liability insurance for directors, officers and key employees, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance. The Company and Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting directors,
officers and key employees to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited.
Indemnitee does not regard the current protection available as adequate under
the present circumstances, and Indemnitee may not be willing to continue to
serve in Indemnitee's current capacity with the Company without additional
protection. The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, and to indemnify its directors,
officers and key employees so as to provide them with the maximum protection
permitted by law.

 

AGREEMENT

 

In consideration of the mutual promises made in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Indemnitee hereby agree as follows:

 

1. Indemnification.

 

(a) Third-Party Proceedings. To the fullest extent permitted by applicable law,
the Company shall indemnify Indemnitee, if Indemnitee was, is or is threatened
to be made, a party to or a participant (as a witness or otherwise) in any
Proceeding (other than a Proceeding by or in the right of the Company to procure
a judgment in the Company's favor), against all Expenses, judgments, fines and
amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) actually and
reasonably incurred by Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company and, in the case of a
criminal Proceeding, had no reasonable cause to believe Indemnitee's conduct was
unlawful.

 

 -25-

 

 

(b) Proceedings By or in the Right of the Company. To the fullest extent
permitted by applicable law, the Company shall indemnify Indemnitee, if
Indemnitee was, is or is threatened to be made a party to or a participant (as a
witness or otherwise) in any Proceeding by or in the right of the Company to
procure a judgment in the Company's favor, against all Expenses actually and
reasonably incurred by Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been finally adjudicated by court order or judgment
to be liable to the Company unless and only to the extent that the Court of
Chancery or the court in which such Proceeding is or was pending shall determine
upon application that, in view of all the circumstances of the case, Indemnitee
is fairly and reasonably entitled to indemnity for such expenses which such
court shall deem proper.

 

(c) Success on the Merits. To the fullest extent permitted by applicable law and
to the extent that Indemnitee has been successful on the merits or otherwise in
defense of any Proceeding referred to in Section 1(a) or Section 1(b) or the
defense of any claim, issue or matter therein, in whole or in part, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee in connection therewith. Without limiting the generality of the
foregoing, if Indemnitee is successful on the merits or otherwise as to one or
more but less than all claims, issues or matters in a Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee in connection with such successfully resolved claims, issues or
matters to the fullest extent permitted by applicable law. If any Proceeding is
disposed of on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to Indemnitee, (ii) an
adjudication that Indemnitee was liable to the Company, (iii) a plea of guilty
by Indemnitee, (iv) an adjudication that Indemnitee did not act in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, and (v) with respect to any criminal Proceeding,
an adjudication that Indemnitee had reasonable cause to believe Indemnitee's
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.

 

(d) Witness Expenses. To the fullest extent permitted by applicable law and to
the extent that Indemnitee is a witness or otherwise asked to participate in any
Proceeding to which Indemnitee is not a party, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection with such Proceeding.

 

2. Indemnification Procedure.

 

(a) Advancement of Expenses. To the fullest extent permitted by applicable law,
the Company shall advance all Expenses actually and reasonably incurred by
Indemnitee in connection with a Proceeding within thirty (30) days after receipt
by the Company of a statement requesting such advances from time to time,
whether prior to or after final disposition of any Proceeding. Such advances
shall be unsecured and interest free and shall be made without regard to
Indemnitee's ability to repay the Expenses and without regard to Indemnitee's
ultimate entitlement to indemnification under the other provisions of this
Agreement. Indemnitee shall be entitled to continue to receive advancement of
Expenses pursuant to this Section 2(a) unless and until the matter of
Indemnitee's entitlement to indemnification hereunder has been finally
adjudicated by court order or judgment from which no further right of appeal
exists. Indemnitee hereby undertakes to repay such amounts advanced only if, and
to the extent that, it ultimately is determined that Indemnitee is not entitled
to be indemnified by the Company under the other provisions of this Agreement.
Indemnitee shall qualify for advances upon the execution and delivery of this
Agreement, which shall constitute the requisite undertaking with respect to
repayment of advances made hereunder and no other form of undertaking shall be
required to qualify for advances made hereunder other than the execution of this
Agreement.

 

(b) Notice and Cooperation by Indemnitee. Indemnitee shall promptly notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter for which indemnification will or could be sought under this
Agreement. Such notice to the Company shall include a description of the nature
of, and facts underlying, the Proceeding, shall be directed to the Chief
Executive Officer of the Company and shall be given in accordance with the
provisions of Section 13(e) below. In addition, Indemnitee shall give the
Company such additional information and cooperation as the Company may
reasonably request. Indemnitee's failure to so notify, provide information and
otherwise cooperate with the Company shall not relieve the Company of any
obligation that it may have to Indemnitee under this Agreement, except to the
extent that the Company is adversely affected by such failure.

 

 -26-

 

 

(c) Determination of Entitlement.

 

(i) Final Disposition. Notwithstanding any other provision in this Agreement, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.

 

(ii) Determination and Payment. Subject to the foregoing, promptly after receipt
of a statement requesting payment with respect to the indemnification rights set
forth in Section 1, to the extent required by applicable law, the Company shall
take the steps necessary to authorize such payment in the manner set forth in
Florida General Corporation Law. The Company shall pay any claims made under
this Agreement, under any statute, or under any provision of the Company's
Certificate of Incorporation or Bylaws providing for indemnification or
advancement of Expenses, within thirty (30) days after a written request for
payment thereof has first been received by the Company, and if such claim is not
paid in full within such thirty (30) day-period, Indemnitee may, but need not,
at any time thereafter bring an action against the Company in the Florida Courts
to recover the unpaid amount of the claim and, subject to Section 12, Indemnitee
shall also be entitled to be paid for all Expenses actually and reasonably
incurred by Indemnitee in connection with bringing such action. It shall be a
defense to any such action (other than an action brought to enforce a claim for
advancement of Expenses under Section 2(a)) that Indemnitee has not met the
standards of conduct which make it permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In making a
determination with respect to entitlement to indemnification hereunder, the
person or persons or entity making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement and the Company
shall have the burden of proof to overcome that presumption with clear and
convincing evidence to the contrary. The termination of any Proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, or, in the case of a
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee's conduct was unlawful. In addition, it is the parties' intention
that if the Company contests Indemnitee's right to indemnification, the question
of Indemnitee's right to indemnification shall be for the court to decide, and
neither the failure of the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct. If any requested determination with respect to entitlement
to indemnification hereunder has not been made within ninety (90) days after the
final disposition of the Proceeding, the requisite determination that Indemnitee
is entitled to indemnification shall be deemed to have been made.

 

(iii) Change of Control. Notwithstanding any other provision in this Agreement,
if a Change of Control has occurred, any person or body appointed by the Board
of Directors in accordance with applicable law to review the Company's
obligations hereunder and under applicable law shall be Independent Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). Such counsel, among other things, will render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be entitled to be indemnified hereunder under applicable law
and the Company agrees to abide by such opinion. The Company agrees to pay the
reasonable fees of the Independent Counsel referred to above and to indemnify
fully such counsel against any and all expenses (including attorneys' fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto. Notwithstanding any other provision of this
Agreement, the Company shall not be required to pay Expenses of more than one
Independent Counsel in connection with all matters concerning a single
Indemnitee, and such Independent Counsel shall be the Independent Counsel for
any or all other Indemnitees unless (i) the Company otherwise determines or (ii)
any Indemnitee shall provide a written statement setting forth in detail a
reasonable objection to such Independent Counsel representing other indemnitees
under agreements similar to this Agreement.

 

 -27-

 

 

(d) Payment Directions. To the extent payments are required to be made
hereunder, the Company shall, in accordance with Indemnitee's request (but
without duplication), (i) pay such Expenses on behalf of Indemnitee, (b) advance
to Indemnitee funds in an amount sufficient to pay such Expenses, or (c)
reimburse Indemnitee for such Expenses.

 

(e) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 2(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

 

(f) Defense of Claim and Selection of Counsel. In the event the Company shall be
obligated under Section 2(a) hereof to advance Expenses with respect to any
Proceeding, the Company, if appropriate, shall be entitled to assume the defense
of such Proceeding, with counsel reasonably acceptable to Indemnitee, upon the
delivery to Indemnitee of written notice of its election so to do. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ counsel in any such Proceeding at Indemnitee's
expense; and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such Proceeding, then the
fees and expenses of Indemnitee's counsel shall be at the expense of the
Company. In addition, if there exists a potential, but not an actual conflict of
interest between the Company and Indemnitee, the actual and reasonable legal
fees and expenses incurred by Indemnitee for separate counsel retained by
Indemnitee to monitor the Proceeding (so that such counsel may assume
Indemnitee's defense if the conflict of interest between the Company and
Indemnitee becomes an actual conflict of interest) shall be deemed to be
Expenses that are subject to indemnification hereunder. The existence of an
actual or potential conflict of interest, and whether such conflict may be
waived, shall be determined pursuant to the rules of attorney professional
conduct and applicable law. The Company shall not be required to obtain the
consent of Indemnitee for the settlement of any Proceeding the Company has
undertaken to defend if the Company assumes full and sole responsibility for
each such settlement; provided, however, that the Company shall be required to
obtain Indemnitee's prior written approval, which shall not be unreasonably
withheld, before entering into any settlement which (1) does not grant
Indemnitee a complete release of liability, (2) would impose any penalty or
limitation on Indemnitee, or (3) would admit any liability or misconduct by
Indemnitee.

 

3. Additional Indemnification Rights.

 

(a) Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company's Certificate of Incorporation,
the Company's Bylaws or by statute. In the event of any change, after the date
of this Agreement, in any applicable law, statute, or rule which expands the
right of a Florida corporation to indemnify a member of its board of directors
or an officer, such changes shall be deemed to be within the purview of
Indemnitee's rights and the Company's obligations under this Agreement. In the
event of any change in any applicable law, statute or rule which narrows the
right of a Florida corporation to indemnify a member of its board of directors
or an officer, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement shall have no effect on this
Agreement or the parties' rights and obligations hereunder.

 

 -28-

 

 

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company's Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested members of the Company's Board of Directors, the
Florida General Corporation Law, or otherwise, both as to action in Indemnitee's
official capacity and as to action in another capacity while holding such
office.

 

(c) Interest on Unpaid Amounts. If any payment to be made by the Company to
Indemnitee hereunder is delayed by more than ninety (90) days from the date the
duly prepared request for such payment is received by the Company, interest
shall be paid by the Company to Indemnitee at the legal rate under Florida law
for amounts which the Company indemnifies or is obligated to indemnify for the
period commencing with the date on which Indemnitee actually incurs such Expense
or pays such judgment, fine or amount in settlement and ending with the date on
which such payment is made to Indemnitee by the Company.

 

(d) Information Sharing. If Indemnitee is the subject of or is implicated in any
way during an investigation, whether formal or informal, the Company shall share
with Indemnitee any information the Company has furnished to any third parties
concerning the investigation provided that, at the time such information is so
furnished to such third party, Indemnitee continues to serve in one or more
capacities giving rise to the Company's indemnification obligations under
Section 1.

 

(e) Third-Party Indemnification. The Company hereby acknowledges that Indemnitee
has or may from time to time obtain certain rights to indemnification,
advancement of expenses and/or insurance provided by one or more third parties
(collectively, the "Third-Party Indemnitors"). The Company hereby agrees that it
is the indemnitor of first resort (i.e., its obligations to Indemnitee are
primary and any obligation of the Third-Party Indemnitors to advance expenses or
to provide indemnification for the same expenses or liabilities incurred by
Indemnitee are secondary), and that the Company will not assert that the
Indemnitee must seek expense advancement or reimbursement, or indemnification,
from any Third-Party Indemnitor before the Company must perform its expense
advancement and reimbursement, and indemnification obligations, under this
Agreement. No advancement or payment by the Third-Party Indemnitors on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing. The Third-Party
Indemnitors shall be subrogated to the extent of such advancement or payment to
all of the rights of recovery which Indemnitee would have had against the
Company if the Third-Party Indemnitors had not advanced or paid any amount to or
on behalf of Indemnitee. If for any reason a court of competent jurisdiction
determines that the Third-Party Indemnitors are not entitled to the subrogation
rights described in the preceding sentence, the Third-Party Indemnitors shall
have a right of contribution by the Company to the Third-Party Indemnitors with
respect to any advance or payment by the Third- Party Indemnitors to or on
behalf of the Indemnitee.

 

(f) Indemnification of Control Person. If (i) Indemnitee is or was affiliated
with one or more of the Company's current or former stockholders that may be
deemed to be or to have been a controlling person of the Company (each a
"Control Person"), (ii) a Control Person is, or is threatened to be made, a
party to or a participant (including as a witness) in any proceeding, and (iii)
the Control Person's involvement in the proceeding is related to Indemnitee's
service to the Company as a director of the Company, or arises from the Control
Person's status or alleged status as a controlling person of the Company
resulting from such Control Person's affiliation with Indemnitee, then the
Control Person shall be entitled to all of the indemnification rights and
remedies under this Agreement to the same extent as Indemnitee.

 

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines or amounts paid in settlement, actually and
reasonably incurred in connection with a Proceeding, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses, judgments, fines and amounts paid in settlement to
which Indemnitee is entitled.

 

 -29-

 

 

5. Director and Officer Liability Insurance.

 

(a) D&O Policy. The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the directors and officers of the Company with coverage for losses
from wrongful acts, or to ensure the Company's performance of its
indemnification obligations under this Agreement. Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage. In all policies of director and
officer liability insurance, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company's directors, if Indemnitee is a
director; or of the Company's officers, if Indemnitee is not a director of the
Company but is an officer; or of the Company's key employees, if Indemnitee is
not an officer or director but is a key employee. Notwithstanding the foregoing,
the Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage provided, if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit, or if Indemnitee
is covered by similar insurance maintained by a parent or subsidiary of the
Company.

 

(b) Tail Coverage. In the event of a Change of Control or the Company's becoming
insolvent (including being placed into receivership or entering the federal
bankruptcy process and the like), the Company shall use best efforts to maintain
in force any and all insurance policies then maintained by the Company in
providing insurance (directors' and officers' liability, fiduciary, employment
practices or otherwise) in respect of Indemnitee, for a period of six years
thereafter.

 

6. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company's inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. If this Agreement or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

7. Exclusions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings initiated or brought voluntarily by
Indemnitee and not by way of defense, except with respect to Proceedings brought
to establish, enforce or interpret a right to indemnification under this
Agreement or any other statute or law or otherwise as required under Florida
General Corporation Law, but such indemnification or advancement of Expenses may
be provided by the Company in specific cases if the Board of Directors finds it
to be appropriate; provided, however, that the exclusion set forth in the first
clause of this subsection shall not be deemed to apply to any investigation
initiated or brought by Indemnitee to the extent reasonably necessary or
advisable in support of Indemnitee's defense of a Proceeding to which Indemnitee
was, is or is threatened to be made, a party;

 

 -30-

 

 

(b) Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by
Indemnitee with respect to any Proceeding instituted by Indemnitee to establish,
enforce or interpret a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Florida General Corporation
Law, if a court of competent jurisdiction determines that each of the material
assertions made by Indemnitee in such proceeding was not made in good faith or
was frivolous;

 

(c) Insured Claims. To indemnify Indemnitee for Expenses to the extent such
Expenses have been paid directly to Indemnitee by an insurance carrier under an
insurance policy maintained by the Company; or

 

(d) Certain Exchange Act Claims. To indemnify Indemnitee in connection with any
claim made against Indemnitee for (i) an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or any similar
successor statute or any similar provisions of state statutory law or common
law, or (ii) any reimbursement of the Company by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act") or Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); provided,
however, that to the fullest extent permitted by applicable law and to the
extent Indemnitee is successful on the merits or otherwise with respect to any
such Proceeding, the Expenses actually and reasonably incurred by Indemnitee in
connection with any such Proceeding shall be deemed to be Expenses that are
subject to indemnification hereunder.

 

8. Contribution Claims.

 

(a) If the indemnification provided in Section 1 is unavailable in whole or in
part and may not be paid to Indemnitee for any reason other than those set forth
in Section 7, then in respect to any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), to the
fullest extent permitted by applicable law, the Company, in lieu of indemnifying
Indemnitee, shall pay, in the first instance, the entire amount incurred by
Indemnitee, whether for Expenses, judgments, fines or amounts paid in
settlement, in connection with any Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have at any time against Indemnitee.

 

(b) With respect to a Proceeding brought against directors, officers, employees
or agents of the Company (other than Indemnitee), to the fullest extent
permitted by applicable law, the Company shall indemnify Indemnitee from any
claims for contribution that may be brought by any such directors, officers,
employees or agents of the Company (other than Indemnitee) who may be jointly
liable with Indemnitee, to the same extent Indemnitee would have been entitled
to such indemnification under this Agreement if such Proceeding had been brought
against Indemnitee.

 

9. No Imputation. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself shall
not be imputed to Indemnitee for purposes of determining any rights under this
Agreement.

 

 -31-

 

 

10. Determination of Good Faith. For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee's
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or the Board of Directors of the Enterprise or any
counsel selected by any committee of the Board of Directors of the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser, investment banker,
compensation consultant, or other expert selected with reasonable care by the
Enterprise or the Board of Directors of the Enterprise or any committee thereof.
The provisions of this Section 10 shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct. Whether or not the foregoing
provisions of this Section are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company.

 

11. Defined Terms and Phrases. For purposes of this Agreement, the following
terms shall have the following meanings:

 

(a) "Beneficial Owner" and "Beneficial Ownership" shall have the meanings set
forth in Rule 13d-3 promulgated under the Exchange Act as in effect on the date
hereof.

 

(b) "Change of Control" shall be deemed to occur upon the earliest of any of the
following events:

 

(i) Acquisition of Stock by Third Party. Any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing
[20-50]% or more of the combined voting power of the Company's then outstanding
securities entitled to vote generally in the election of directors, unless (1)
the change in the relative Beneficial Ownership of the Company's securities by
any Person results solely from a reduction in the aggregate number of
outstanding shares of securities entitled to vote generally in the election of
directors, or (2) such acquisition was approved in advance by the Continuing
Directors and such acquisition would not constitute a Change of Control under
part (iii) of this definition.

 

(ii) Change in Board of Directors. Individuals who, as of the date of this
Agreement, constitute the Company's Board of Directors (the "Board"), and any
new director whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two thirds of the
directors then still in office who were directors on the date of this Agreement
(collectively, the "Continuing Directors"), cease for any reason to constitute
at least a majority of the members of the Board.

 

(iii) Corporate Transaction. The effective date of a reorganization, merger, or
consolidation of the Company (a "Business Combination"), in each case, unless,
following such Business Combination: (1) all or substantially all of the
individuals and entities who were the Beneficial Owners of securities entitled
to vote generally in the election of directors immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 51% of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors resulting from such
Business Combination (including a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the securities entitled to vote generally in the election of directors and
with the power to elect at least a majority of the Board or other governing body
of the surviving entity; (2) no Person (excluding any corporation resulting from
such Business Combination) is the Beneficial Owner, directly or indirectly, of
15% or more of the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of such corporation
except to the extent that such ownership existed prior to the Business
Combination; and (3) at least a majority of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the execution of the initial agreement, or of the action of the
Board of Directors, providing for such Business Combination.

 

 -32-

 

 

(iv) Liquidation. The approval by the Company's stockholders of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than factoring the Company's current receivables or escrows due
(or, if such approval is not required, the decision by the Board to proceed with
such a liquidation, sale or disposition in one transaction or a series of
related transactions).

 

(v) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item or any similar schedule or form)
promulgated under the Exchange Act whether or not the Company is then subject to
such reporting requirement.

 

(c) "Company" shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that if Indemnitee is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent of any other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

 

(d) "Enterprise" means the Company and any other enterprise that Indemnitee was
or is serving at the request of the Company as a director, officer, partner
(general, limited or otherwise), member (managing or otherwise), trustee,
fiduciary, employee or agent.

 

(e) "Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

(f) "Expenses" shall include all direct and indirect costs, fees and expenses of
any type or nature whatsoever, including all attorneys' fees and costs,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, fees of private investigators and professional advisors, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, any federal, state, local or foreign taxes imposed on Indemnitee as a
result of the actual or deemed receipt of any payment under this Agreement
(including taxes that may be imposed upon the actual or deemed receipt of
payments under this Agreement with respect to the imposition of federal, state,
local or foreign taxes), fax transmission charges, secretarial services and all
other disbursements, obligations or expenses in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, settlement or appeal of, or otherwise participating in a
Proceeding. Expenses also shall include any of the forgoing expenses incurred in
connection with any appeal resulting from any Proceeding, including the
principal, premium, security for, and other costs relating to any costs bond,
supersedes bond, or other appeal bond or its equivalent. Expenses also shall
include any interest, assessment or other charges imposed thereon and costs
incurred in preparing statements in support of payment requests hereunder.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

 

 -33-

 

 

(g) "Independent Counsel" means an attorney or firm of attorneys, selected in
accordance with the provisions of Section 2(c)(iii), who will not have otherwise
performed services for the Company or Indemnitee within the last three years
(other than with respect to matters concerning the rights of Indemnitee under
this Agreement, or of other indemnitees under similar indemnity agreements).

 

(h) "Person" shall have the meaning as set forth in Section 13(d) and 14(d) of
the Exchange Act as in effect on the date hereof; provided, however, that
"Person" shall exclude: (i) the Company; (ii) any direct or indirect majority
owned subsidiaries of the Company; (iii) any employee benefit plan of the
Company or any direct or indirect majority owned subsidiaries of the Company or
of any corporation owned, directly or indirectly, by the Company's stockholders
in substantially the same proportions as their ownership of stock of the Company
(an "Employee Benefit Plan"); and (iv) any trustee or other fiduciary holding
securities under an Employee Benefit Plan.

 

(i) "Proceeding" shall include any actual, threatened, pending or completed
action, suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by a third party, a government agency,
the Company or its Board of Directors or a committee thereof, whether in the
right of the Company or otherwise and whether of a civil (including intentional
or unintentional tort claims), criminal, administrative, legislative or
investigative (formal or informal) nature, including any appeal therefrom, in
which Indemnitee was, is, will or might be involved as a party, potential party,
non-party witness or otherwise by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, by reason of any action (or
failure to act) taken by Indemnitee or of any action (or failure to act) on
Indemnitee's part while acting as a director, officer, employee or agent of the
Company, or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, partner (general, limited or
otherwise), member (managing or otherwise), trustee, fiduciary, employee or
agent of any other enterprise, in each case whether or not serving in such
capacity at the time any liability or expense is incurred for which
indemnification, reimbursement or advancement of expenses can be provided under
this Agreement.

 

(j) In addition, references to "other enterprise" shall include another
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or any other enterprise; references to "fines" shall
include any excise taxes assessed on Indemnitee with respect to an employee
benefit plan; references to "serving at the request of the Company" shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by Indemnitee with respect to an
employee benefit plan, its participants, or beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner "not opposed to the best
interests of the Company" as referred to in this Agreement; references to
"include" or "including" shall mean include or including, without limitation;
and references to Sections, paragraphs or clauses are to Sections, paragraphs or
clauses in this Agreement unless otherwise specified.

 

12. Attorneys' Fees. In the event that any Proceeding is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee in connection with such Proceeding, unless a
court of competent jurisdiction determines that each of the material assertions
made by Indemnitee as a basis for such Proceeding were not made in good faith or
were frivolous. In the event of a Proceeding instituted by or in the name of the
Company under this Agreement or to enforce or interpret any of the terms of this
Agreement, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee in connection with such Proceeding
(including with respect to Indemnitee's counterclaims and cross-claims made in
such action), unless a court of competent jurisdiction determines that each of
Indemnitee's material defenses to such action were made in bad faith or were
frivolous.

 

 -34-

 

 

13. Miscellaneous.

 

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement, and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the state of Florida, without giving effect to
principles of conflicts of law.

 

(b) Entire Agreement; Binding Effect. Without limiting any of the rights of
Indemnitee described in Section 3(b), this Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and merges all prior discussions and supersedes any and all previous agreements
between them covering the subject matter herein. The indemnification provided
under this Agreement applies with respect to events occurring before or after
the effective date of this Agreement, and shall continue to apply even after
Indemnitee has ceased to serve the Company in any and all indemnified
capacities.

 

(c) Amendments and Waivers. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. No delay or failure to require
performance of any provision of this Agreement shall constitute a waiver of that
provision as to that or any other instance.

 

(d) Successors and Assigns. This Agreement shall be binding upon the Company and
its successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company) and assigns, and inure to the benefit of Indemnitee and
Indemnitee's heirs, executors, administrators, legal representatives and
assigns. The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

 

(e) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or by overnight courier or sent by email, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, addressed to the party to be notified at such party's address as set
forth on the signature page, as subsequently modified by written notice, or if
no address is specified on the signature page, at the most recent address set
forth in the Company's books and records.

 

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

 -35-

 

 

(g) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement. Execution of
a facsimile copy will have the same force and effect as execution of an
original, and a facsimile signature will be deemed an original and valid
signature.

 

(i) No Employment Rights. Nothing contained in this Agreement is intended to
create in Indemnitee any right to continued employment.

 

(j) Company Position. The Company shall be precluded from asserting, in any
Proceeding brought for purposes of establishing, enforcing or interpreting any
right to indemnification under this Agreement, that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertion to the contrary.

 

(k) Subrogation. [Subject to Section 3(e), in] the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company to effectively bring suit to enforce such rights.

 

[Signature Page Follows]

 

 -36-

 

 

The parties have executed this Agreement as of the date first set forth above.

 

THE COMPANY:

 

ELITE DATA SERVICES INC.

 

By:

/s/ Charles Rimlinger

 

Charles Rimlinger

Chief Executive Officer

 

ADDRESS:

 

4447 N. Central Expressway

Suite 110-135

Dallas, TX 75205

Email: corp@edscompanies.com

 

AGREED TO AND ACCEPTED:

INDEMNITEE:

By:

/s/ Dr. James G. Ricketts

 

Dr. James G. Ricketts

Individually

ADDRESS:

 

 

 

 

 

 

Phone:

 

Email:

 

 

 

-37-

--------------------------------------------------------------------------------